EXHIBIT 21.2 Page 1 of 9 HOST HOTELS& RESORTS, L.P. SUBSIDIARIES Company Name Place of Incorporation 1. Airport Hotels LLC Delaware 2. Ameliatel LP Delaware 3. Arizona Vacation Ownership LLC Delaware 4. Beach House TRS LLC Delaware 5. Beachfront Properties, Inc. Virgin Islands 6. Benjamin Franklin Hotel, Inc. Delaware 7. BRE/Swiss LP Delaware 8. Calgary Charlotte Holdings Company Nova Scotia 9. Calgary Charlotte Partnership Alberta, CN CCES Chicago LLC Delaware CCFH Maui LLC Delaware CCFS Atlanta LLC Delaware CCFS Philadelphia LLC Delaware CCHH Atlanta LLC Delaware CCHH Burlingame LLC Delaware CCHH Cambridge LLC Delaware CCHH GHDC LLC Delaware CCHH Host Capitol Hill LLC Delaware CCHH Maui LLC Delaware CCHH Reston LLC Delaware CCHI Singer Island LLC Delaware CCHP Waikiki LLC Delaware CCMH Atlanta Suites LLC Delaware CCMH Chicago CY LLC Delaware CCMH Copley LLC Delaware CCMH Coronado LLC Delaware CCMH Costa Mesa Suites LLC Delaware CCMH DC LLC Delaware CCMH Denver Tech LLC Delaware CCMH Denver West LLC Delaware CCMH Downers Grove Suites LLC Delaware CCMH Dulles AP LLC Delaware CCMH Fin Center LLC Delaware CCMH Fisherman’s Wharf LLC Delaware CCMH Gaithersburg LLC Delaware CCMH Houston Galleria LLC Delaware CCMH IHP LLC Delaware CCMH Key Bridge LLC Delaware CCMH Lenox LLC Delaware CCMH Manhattan Beach LLC Delaware CCMH Marina LLC Delaware CCMH McDowell LLC Delaware CCMH Memphis LLC Delaware Page 2 of 9 HOST HOTELS& RESORTS, L.P. SUBSIDIARIES—(Continued) Company Name Place of Incorporation CCMH Metro Center LLC Delaware CCMH Minneapolis LLC Delaware CCMH Moscone LLC Delaware CCMH Newark LLC Delaware CCMH Newport Beach LLC Delaware CCMH Newport Beach Suites LLC Delaware CCMH O’Hare Suites LLC Delaware CCMH Orlando LLC Delaware CCMH Palm Desert LLC Delaware CCMH Pentagon RI LLC Delaware CCMH Perimeter LLC Delaware CCMH Philadelphia AP LLC Delaware CCMH Philadelphia Mkt. LLC Delaware CCMH Potomac LLC Delaware CCMH Properties II LLC Delaware CCMH Quorum LLC Delaware CCMH Riverwalk LLC Delaware CCMH San Diego LLC Delaware CCMH Santa Clara LLC Delaware CCMH Scottsdale Suites LLC Delaware CCMH Tampa AP LLC Delaware CCMH Tampa Waterside LLC Delaware CCMH Times Square LLC Delaware CCMH Westfields LLC Delaware CCRC Amelia Island LLC Delaware CCRC Buckhead/Naples LLC Delaware CCRC Dearborn LLC Delaware CCRC Marina LLC Delaware CCRC Naples Golf LLC Delaware CCRC Phoenix LLC Delaware CCRC Tysons LLC Delaware CCSH Atlanta LLC Delaware CCSH Chicago LLC Delaware Chesapeake Hotel Limited Partnership Delaware Cincinnati Plaza LLC Delaware City Center Hotel Limited Partnership Minnesota CLDH Meadowvale, Inc. Ontario CLMH Airport, Inc. Ontario CLMH Calgary, Inc. Ontario CLMH Eaton Centre, Inc. Ontario Don CeSar TRS LLC Delaware DS Hotel LLC Delaware Durbin LLC Delaware Page 3 of 9 HOST HOTELS& RESORTS, L.P. SUBSIDIARIES—(Continued) Company Name Place of Incorporation East Camelback Residential LLC Delaware East Side Hotel Associates, L.P. Delaware Elcrisa S.A. de C.V. Mexico Euro JV Manager B.V. Netherlands Euro JV Manager LLC Delaware GLIC, LLC Hawaii Harbor-Cal S.D. California Harbor-Cal S.D. Partner LLC Delaware HHR 42 Associates GP LLC Delaware HHR 42 Associates PP LLC Delaware HHR 42 Associates, L.P. Delaware HHR Assets LLC Delaware HHR Auckland Limited New Zealand HHR BT Rio de Janeiro Investmimentos Hoteleiros Ltda. Brazil HHR Calgary Holding ULC British Columbia HHR Capital Wellington NTL Limited New Zealand HHR Christchurch IB Limited New Zealand HHR Christchurch NTL Limited New Zealand HHR Conventions Pty Ltd. Australia HHR Downtown Miami GP LLC Delaware HHR Downtown Miami, L.P. Delaware HHR Euro II GP B.V. Netherlands HHR FIP I LLC Delaware HHR FIP II LLC Delaware HHR FIP III LLC Delaware HHR Fourth Avenue GP LLC Delaware HHR Fourth Avenue Limited Partnership Delaware HHR GHDC GP LLC Delaware HHR GHDC Limited Partnership Delaware HHR Harbor Beach LLC Delaware HHR Holdings Coöperatief U.A. Netherlands HHR Holdings Pty Ltd. Australia HHR Hotel Services Pty Ltd. Australia HHR HP Waikiki GP LLC Delaware HHR HP Waikiki, L.P. Delaware HHR Investment II Coöperatief U.A. Netherlands HHR JW Rio de Janeiro Investimentos Hoteleiros Ltda. Brazil HHR Key Bridge Land, LLC Delaware HHR Lauderdale Beach Limited Partnership Delaware HHR Leblon Investimentos Hoteleiros Ltda Brazil HHR Melbourne Hotel Pty Ltd. Australia HHR Member II LLC Delaware HHR Naples Golf LLC Delaware Page 4 of 9 HOST HOTELS& RESORTS, L.P. SUBSIDIARIES—(Continued) Company Name Place of Incorporation HHR Naples LLC Delaware HHR Nashville LLC Delaware HHR New Zealand Holdings Limited New Zealand HHR Newport Beach LLC Delaware HHR Powell GP LLC Delaware HHR Powell Street, L.P. Delaware HHR Queenstown Limited New Zealand HHR Rio Holdings LLC Delaware HHR Rocky Hill L.P. Delaware HHR Singer Island GP LLC Delaware HHR Singer Island Limited Partnership Delaware HHR St. Pete Beach LLC Delaware HHR Union Square Ventures LLC Delaware HHR Waikiki Holdings LLC Delaware HHR Wellington IB Limited New Zealand HHR WRN GP LLC Delaware HHR WRN Limited Partnership Delaware HMC Airport, Inc. Delaware HMC Amelia II LLC Delaware HMC AP Canada Company Nova Scotia HMC AP GP LLC Delaware HMC AP LP Delaware HMC Burlingame Hotel LP California HMC Burlingame LLC Delaware HMC Cambridge LP Delaware HMC Capital Resources LP Delaware HMC Charlotte (Calgary) Company Nova Scotia HMC Charlotte GP LLC Delaware HMC Charlotte LP Delaware HMC Chicago Lakefront LLC Delaware HMC Chicago LLC Delaware HMC Copley LP Delaware HMC Desert LLC Delaware HMC DSM LLC Delaware HMC East Side LLC Delaware HMC Gateway LP Delaware HMC Grace (Calgary) Company Nova Scotia HMC Grand LP Delaware HMC Headhouse Funding LLC Delaware HMC Hotel Development LP Delaware HMC Hotel Properties II Limited Partnership Delaware HMC Hotel Properties Limited Partnership Delaware HMC HT LP Delaware Page 5 of 9 HOST HOTELS& RESORTS, L.P. SUBSIDIARIES—(Continued) Company Name Place of Incorporation HMC JWDC GP LLC Delaware HMC Kea Lani LP Delaware HMC Lenox LP Delaware HMC Manhattan Beach LLC Delaware HMC Maui LP Delaware HMC McDowell LP Delaware HMC Mexpark LLC Delaware HMC MHP II LLC Delaware HMC NGL LP Delaware HMC O'Hare Suites Ground LP Delaware HMC OLS I L.P. Delaware HMC OLS I LLC Delaware HMC OLS II L.P. Delaware HMC OP BN LP Delaware HMC Palm Desert LLC Delaware HMC Partnership Properties LLC Delaware HMC PLP LLC Delaware HMC Polanco LLC Delaware HMC Potomac LLC Delaware HMC Properties I LLC Delaware HMC Property Leasing LLC Delaware HMC Reston LP Delaware HMC Retirement Properties, L.P. Delaware HMC Seattle LLC Delaware HMC Suites Limited Partnership Delaware HMC Suites LLC Delaware HMC Times Square Hotel, L.P. New York HMC Times Square Partner LLC Delaware HMC Toronto Air Company Nova Scotia HMC Toronto Airport GP LLC Delaware HMC Toronto Airport LP Delaware HMC Toronto EC Company Nova Scotia HMC Toronto EC GP LLC Delaware HMC Toronto EC LP Delaware HMC/Interstate Manhattan Beach, L.P. Delaware HMH General Partner Holdings LLC Delaware HMH Marina LLC Delaware HMH Pentagon LP Delaware HMH Restaurants LP Delaware HMH Rivers LLC Delaware HMH Rivers, L.P. Delaware HMH WTC LLC Delaware HMT Lessee Sub (Palm Desert) LLC Delaware Page 6 of 9 HOST HOTELS& RESORTS, L.P. SUBSIDIARIES—(Continued) Company Name Place of Incorporation HMT Lessee Sub (SDM Hotel) LLC Delaware HMT Lessee Sub I LLC Delaware HMT Lessee Sub II LLC Delaware HMT Lessee Sub III LLC Delaware HMT Lessee Sub IV LLC Delaware HMT SPE (Palm Desert) Corporation Delaware Host Atlanta Perimeter Ground GP LLC Delaware Host Atlanta Perimeter Ground LP Delaware Host CAD Business Trust Maryland Host California Corporation Delaware Host Cambridge GP LLC Delaware Host Camelback I LLC Delaware Host Camelback II LLC Delaware Host Camelback LLC Delaware Host Capitol Hill LLC Delaware Host Cincinnati Hotel LLC Delaware Host Cincinnati II LLC Delaware Host City Center GP LLC Delaware Host CLP LLC Delaware Host Copley GP LLC Delaware Host Dallas Quorum Ground GP LLC Delaware Host Dallas Quorum Ground LP Delaware Host Denver Hotel Company Delaware Host Denver LLC Delaware Host DSM Limited Partnership Delaware Host East 86th Street Land LLC Delaware Host Financing LLC Delaware Host FJD Business Trust Maryland Host Fourth Avenue LLC Delaware Host GH Atlanta GP LLC Delaware Host Grand GP LLC Delaware Host Harbor Island Corporation Delaware Host Holding Business Trust Maryland Host Hotels & Resorts Asia Pacific Private Limited Singapore Host Hotels Limited United Kingdom Host Houston Airport GP LLC Delaware Host Houston Briar Oaks, L.P. Delaware Host Indianapolis GP LLC Delaware Host Indianapolis Hotel Member LLC Delaware Host Indianapolis I LP Delaware Host Indianapolis LP Delaware Host Kea Lani GP LLC Delaware Host Kierland GP LLC Delaware Page 7 of 9 HOST HOTELS& RESORTS, L.P. SUBSIDIARIES—(Continued) Company Name Place of Incorporation Host Kierland LP Delaware Host Lenox Land GP LLC Delaware Host Los Angeles GP LLC Delaware Host Los Angeles LP Delaware Host Maui Developer LLC Delaware Host Maui GP LLC Delaware Host Maui Vacation Ownership LLC Delaware Host McDowell GP LLC Delaware Host Melbourne LLC Delaware Host Minneapolis City Center Ground LLC Delaware Host Mission Hills Hotel LP Delaware Host Mission Hills II LLC Delaware Host Moscone GP LLC Delaware Host NY Downtown GP LLC Delaware Host O’Hare Suites Ground GP LLC Delaware Host of Boston, Ltd. Massachusetts Host of Houston 1979 LP Delaware Host of Houston LP Delaware Host OP BN GP LLC Delaware Host Pentagon GP LLC Delaware Host PLN Business Trust Maryland Host Realty Hotel LLC Delaware Host Realty LLC Delaware Host Realty Partnership, L.P. Delaware Host Restaurants GP LLC Delaware Host Reston GP LLC Delaware Host San Diego Hotel LLC Delaware Host San Diego LLC Delaware Host Santa Clara GP LLC Delaware Host SH Boston Corporation Delaware Host South Coast GP LLC Delaware Host Swiss GP LLC Delaware Host Tampa GP LLC Delaware Host Times Square GP LLC Delaware Host Times Square LP Delaware Host UK Business Trust Maryland Host Waltham Hotel LP Delaware Host Waltham II LLC Delaware Host WNY GP LLC Delaware Hotels Union Square LLC Delaware Houston Airport Hotel Owner Limited Partnership Delaware HST Asia/Australia Asset Manager LLC Delaware HST Asia/Australia LLC Delaware Page 8 of 9 HOST HOTELS& RESORTS, L.P. SUBSIDIARIES—(Continued) Company Name Place of Incorporation HST Downtown Miami LLC Delaware HST EBT Euro Holdings B.V. Netherlands HST Electric Vans LLC Delaware HST Euro II LP B.V. Netherlands HST GP LAX LLC Delaware HST GP Mission Hills LLC Delaware HST GP San Diego LLC Delaware HST GP South Coast LLC Delaware HST GP SR Houston LLC Delaware HST Grand Central LLC Delaware HST Houston AP LLC Delaware HST I LLC Delaware HST II LLC Delaware HST III LLC Delaware HST Kierland LLC Delaware HST Lessee Boston LLC Delaware HST Lessee Cincinnati LLC Delaware HST Lessee CMBS LLC Delaware HST Lessee Denver LLC Delaware HST Lessee Indianapolis LLC Delaware HST Lessee Keystone LLC Delaware HST Lessee LAX LP Delaware HST Lessee Mission Hills LP Delaware HST Lessee San Diego LP Delaware HST Lessee SNYT LLC Delaware HST Lessee South Coast LP Delaware HST Lessee SR Houston LP Delaware HST Lessee Waltham LLC Delaware HST Lessee West Seattle LLC Delaware HST Lessee WNY LLC Delaware HST Lessee WSeattle LLC Delaware HST LP Euro B.V. Netherlands HST LT LLC Delaware HST Powell LLC Delaware HST RHP LLC Delaware HST San Diego HH Lessee GP LLC Delaware HST San Diego HH LP Delaware HST Sub-Owner LLC Delaware HST Union Square LLC Delaware HST WRN LLC Delaware IHP Holdings Partnership LP Pennsylvania JWDC Limited Partnership Delaware JWDC LP Holdings Limited Partnership Delaware Page 9 of 9 HOST HOTELS& RESORTS, L.P. SUBSIDIARIES—(Continued) Company Name Place of Incorporation Lauderdale Beach Association Florida Manchester Grand Resorts, Inc. California Manchester Grand Resorts, L.P. California Marriott Mexico City Partnership, G.P. Delaware MDSM Finance LLC Delaware MFI Liquidating Agent LLC Delaware Mutual Benefit Chicago Suite Hotel Partners, L.P. Delaware Pacific Gateway, Ltd. California Philadelphia Airport Hotel Limited Partnership Pennsylvania Philadelphia Airport Hotel LLC Delaware Phoenician Operating LLC Delaware Phoenician Residential I LLC Delaware Phoenician Residential II LLC Delaware Phoenician Residential III LLC Delaware Phoenician Residential IV LLC Delaware PM Financial LLC Delaware PM Financial LP Delaware Polserv S.A. de C.V. Mexico Potomac Hotel Limited Partnership Delaware RHP Foreign Lessee LLC Delaware Rockledge HMC BN LLC Delaware Rockledge HMT LLC Delaware Rockledge Hotel LLC Delaware Rockledge Hotel Properties, Inc. Delaware Rockledge Manhattan Beach LLC Delaware Rockledge Minnesota LLC Delaware Rockledge NY Times Square LLC Delaware Rockledge Potomac LLC Delaware Rockledge Riverwalk LLC Delaware Rockledge Square 254 LLC Delaware S.D. Hotels LLC Delaware Santa Clara Host Hotel Limited Partnership Delaware Seattle Host Hotel Company LLC Delaware SNYT LLC Delaware South Coast Host Hotel LP Delaware Starlex LP Delaware The Phoenician Resort Property Owners Association Arizona Tiburon Golf Ventures Limited Partnership Delaware Timeport, L.P. Georgia Times Square GP LLC Delaware Timewell Group, L.P. Georgia W&S Realty Corporation of Delaware Delaware YBG Associates LP Delaware
